SADLER, J.
The motion for rehearing, with its very extensive accompanying argument, presented by the defendants in error, is nothing more than a repetition of the original contentions made in this cause. Every subject presented by the motion was carefully considered, and we recommend that the motion be overruled.
The plaintiff in error has presented a motion in which we are requested to express an opinion on the question as to the effect of the *147Constitution, § 6, art. 12, touching the liability of a stock subscriber, who does not pay his subscription, but causes the corporation to issue to him shares of stock which on their face show to be fully paid and nonassessable, and which stock has been transferred by the original subscriber to an innocent purchaser for value. We do not think the question involved in the case under consideration, or necessary to its decision. An opinion on the proposition called for by the plaintiff in error, in our view of the record presented in this case, would be purely academic. Our holding in the original opinion is based upon the contractual liability of the original stock subscriber.
We recommend that this motion be refused.

<te»For other cases see same topic and KEY-NUMBER in all Keg-Numbered Digests and Indexes